Case 1:21-ap-01061-MT        Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23           Desc
                             Main Document     Page 1 of 8


1    JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
2    MEGHANN A. TRIPLETT (SBN 268005)
     Meghann@MarguliesFaithLaw.com
3    ANNA LANDA (SBN 276607)
     Anna@MarguliesFaithLaw.com
4    MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
5    Encino, California 91436
     Telephone: (818) 705-2777
6    Facsimile: (818) 705-3777
7    Attorneys for Plaintiff, Nancy J. Zamora, Chapter 7 Trustee
8                             UNITED STATES BANKRUPTCY COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
                                SAN FERNANDO VALLEY DIVISION
10

11   In re:                                           Case No.: 1:19-bk-12322-MT

12   M SHAH DENTAL INC.,                              Chapter 7

13                                          Debtor. Adv. No.: __________________

14   Nancy J. Zamora, Chapter 7 Trustee,
                                                      COMPLAINT FOR:
15
                                  Plaintiff, (1) AVOIDANCE OF FRAUDULENT
16   v.                                          TRANSFER [11 U.S.C. § 548(a)(1)(A)];
                                             (2) AVOIDANCE OF FRAUDULENT
17                                               TRANSFER [11 U.S.C. § 548(a)(1)(B)];
     HASMIK NSHANYAN, an individual,             AND
18
                                             (3) RECOVERY OF AVOIDED
19                             Defendant.        TRANSFER [11 U.S.C.§ 550]

20

21   TO THE HONORABLE MAUREEN A. TIGHE, UNITED STATES BANKRUPTCY
22   JUDGE:
23            Plaintiff Nancy J. Zamora (the “Plaintiff”), the Chapter 7 Trustee for the above-
24   captioned bankruptcy estate (the “Estate”) of M Shah Dental, Inc. (the “Debtor”),
25   respectfully alleges as follows:
26   ///
27   ///
28   ///
Case 1:21-ap-01061-MT       Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23              Desc
                            Main Document     Page 2 of 8


1                         STATEMENT OF JURISDICTION AND VENUE
2           1.     The Court has jurisdiction over this adversary proceeding and its subject
3    matter pursuant to 28 U.S.C. §§ 157(b)(1) and 1334(a) in that this proceeding arises in
4    and relates to the Debtor’s main bankruptcy proceeding pending in the Central District of
5    California, San Fernando Valley Division, as In re M Shah Dental, Inc., Case No. 1:19-
6    bk-12322-MT (the “Bankruptcy Case”). This proceeding also “arises under” title 11 as it
7    involves a cause of action created or determined by a statutory provision of title 11. This
8    action is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (H), and (O). Plaintiff
9    consents to entry of final judgment and orders by the Bankruptcy Court.
10          2.     This adversary proceeding is filed pursuant to Federal Rule of Bankruptcy
11   Procedure (F.R.B.P.) 7001(1) (a proceeding to recover money or property).
12          3.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1408 and
13   1409 because this adversary proceeding arises under and in connection with a case
14   filed under Title 11 which is pending in this district. The Court also has personal
15   jurisdiction over the Defendant.
16                                             PARTIES
17          4.     Plaintiff is the duly appointed, qualified, and acting Chapter 7 Trustee for
18   Debtor’s Estate. Plaintiff has standing to bring this action under 11 U.S.C. § 323.
19          5.     Plaintiff is informed and believes that defendant Hasmik Nshanyan
20   (“Defendant”) is an individual and is subject to the jurisdiction of this Court.
21                                   GENERAL ALLEGATIONS
22          6.     The Debtor filed a voluntary petition for relief under chapter 7 of title 11 of
23   the Bankruptcy Code on September 14, 2019 (the “Petition Date”). Thereafter, Plaintiff
24   was appointed as the chapter 7 trustee of the Debtor’s Estate.
25          7.     Plaintiff is informed and believes that the Debtor is a California corporation
26   formed in or about 2016.
27          8.     Plaintiff is informed and believes, that as of the Petition Date, the Debtor
28   operated a dental practice in Panorama City, California under the fictitious business


                                                    2
Case 1:21-ap-01061-MT       Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23            Desc
                            Main Document     Page 3 of 8


1    names “99 My Teeth Dental Group” and/or “99 Dientes Dental Group”.
2           9.     Plaintiff is informed and believes, that at all relevant times herein, Mihir
3    Shah, DDS (“Dr. Shah”) was the Chief Executive Officer and sole shareholder of the
4    Debtor.
5           10.    Plaintiff is informed and believes, that at all relevant times herein, Dr. Shah
6    had access to, and exercised control over the Debtor’s bank accounts.
7           11.    Plaintiff is informed and believes that Dr. Shah is an insider of the Debtor
8    as that term is defined under 11 U.S.C. § 101(31)(B).
9           12.    Plaintiff is informed and believes, that at all relevant times herein, Dr. Shah
10   was also the Chief Executive Officer of the entity Shah Dental, Inc. (“Shah Dental”)
11   which operated a dental practice located at 18528 Gault Street, Reseda CA, 91335.
12          13.    Plaintiff is informed and believes that, at all relevant times herein, Dr. Shah
13   was an insider of Shah Dental as that term is defined under 11 U.S.C. § 101(31)(B).
14          14.    Plaintiff is informed and believes that at all relevant times herein,
15   Defendant was an officer of Shah Dental.
16          15.    Plaintiff is informed and believes that, at all relevant times herein,
17   Defendant was an insider of Shah Dental as that term is defined under 11 U.S.C. §
18   101(31)(B).
19          16.    Plaintiff is informed and believes that, on or about September 15, 2017, Dr.
20   Shah executed a promissory note in favor of Defendant for $180,000, in exchange for
21   certain assets of S&H Dental Management, Inc., the former owner of the nonclinical
22   assets of Shah Dental, and Defendant’s personal goodwill associated with Shah Dental
23   (referred to herein as, the “Note”).
24          17.    Plaintiff is informed and believes that Dr. Shah and Defendant executed
25   the Note in their individual capacities.
26          18.    Plaintiff is informed and believes that Dr. Shah misdirected funds of the
27   Debtor to pay for his personal expenses, including but not limited to the Transfer. The
28   misdirection of funds was done while the Debtor was insolvent, undercapitalized, and


                                                   3
Case 1:21-ap-01061-MT         Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23            Desc
                              Main Document     Page 4 of 8


1    unable to pay its debts as they became due in the ordinary course of business.
2           19.       Plaintiff is informed and believes, that during the two-year period
3    immediately preceding the Petition Date, the Debtor made transfers of its property,
4    including money, directly to or for the benefit of Defendant in the sum of at least $20,000
5    (the “Transfer”) from one or more of the Debtor’s bank accounts.
6           20.       Plaintiff is informed and believes that the Transfer was a personal expense
7    of Dr. Shah for the repayment of his personal obligation to Defendant, and not related to
8    the Debtor’s business operations.
9           21.       Plaintiff is informed and believes that the Transfer passed directly from the
10   Debtor to Defendant and Defendant had dominion and exercised legal control over the
11   transferred funds as soon as they cleared the Debtor’s bank accounts.
12          22.       Plaintiff is informed and believes that Defendant is not a creditor of the
13   Debtor.
14          23.       Plaintiff is informed and believes that the Transfer is unrelated to the
15   Debtor’s business, and that the Transfer was made for the benefit of Dr. Shah, and not
16   for the benefit of the Debtor or its creditors.
17                                     FIRST CLAIM FOR RELIEF
18                            (Avoidance of Actual Fraudulent Transfer)
19                                      [11 U.S.C. § 548(a)(1)(A)]
20          24.       Plaintiff hereby incorporates by reference the preceding paragraphs of the
21   Complaint as if fully set forth herein.
22          25.       Plaintiff is informed and believes that the Transfer was a transfer of an
23   interest in property of the Debtor to Defendant within the two (2) years prior to the
24   Petition Date.
25          26.       Plaintiff is informed and believes that the Transfer was made with actual
26   intent to hinder, delay, or defraud creditors of the Debtor.
27          27.       Plaintiff is informed and believes that the Transfer is avoidable under 11
28   U.S.C. § 548(a)(1)(A).


                                                       4
Case 1:21-ap-01061-MT          Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23          Desc
                               Main Document     Page 5 of 8


1                                     SECOND CLAIM FOR RELIEF
2                          (Avoidance of Constructive Fraudulent Transfer)
3                                       [11 U.S.C. §§ 548(a)(1)(B)]
4            28.      Plaintiff hereby incorporates by reference the preceding paragraphs of the
5    Complaint as if fully set forth herein.
6            29.      Plaintiff is informed and believes that the Debtor did not receive reasonably
7    equivalent value in exchange for the Transfer.
8            30.      Plaintiff is informed and believes that the Debtor:
9                  a. Was insolvent on the date that the Transfer was made, or became insolvent
10                    as a result of the Transfer;
11                 b. Was engaged or was about to engage in a business or a transaction for
12                    which any property remaining with the Debtor was an unreasonably small
13                    capital; or
14                 c. Intended to incur, or believed, or reasonably should have believed, it would
15                    incur debts beyond its ability to pay them as they became due.
16           31.      Plaintiff is informed and believes that the Transfer was fraudulent transfer
17   avoidable under 11 U.S.C. § 548(a)(1)(B).
18                                     THIRD CLAIM FOR RELIEF
19                                  (Recovery of Avoided Transfer)
20                                           [11 U.S.C. § 550]
21           32.      Plaintiff hereby incorporates herein by reference the preceding paragraphs
22   of the Complaint as if fully set forth herein.
23           33.      Plaintiff is informed and believes that the Defendant was the initial
24   transferee of the Transfer or the entity for whose benefit the Transfer was made or the
25   mediate or immediate transferee of the Transfer.
26           34.      Pursuant to the provisions of 11 U.S.C. § 550(a), Plaintiff may recover the
27   Transfer plus interest thereon at the maximum legal rate from the date the Transfer was
28   made.


                                                      5
Case 1:21-ap-01061-MT       Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23           Desc
                            Main Document     Page 6 of 8


1           WHEREFORE, Plaintiff prays for relief as follows:
2           a.     For judgment against Defendant avoiding the Transfer as fraudulent transfer
3    under 11 U.S.C. § 548(a)(1)(A) or (B);
4           b.     For judgment against Defendant recovering the Transfer, or the value of said
5    Transfer for the benefit of the Estate under 11 U.S.C. § 550;
6           c.     For judgment against Defendant for the value of the Transfer together with
7    interest thereon at the legal rate from the date of each transfer;
8           d.     For costs of suit and interest at the legal rate on all damages and sums
9    awarded to Plaintiff, for the benefit of the Estate; and
10          e.     For such other relief as the Court deems just and proper.
11
      DATED: September 13, 2021                        MARGULIES FAITH, LLP
12

13                                                     By: /s/ Meghann A. Triplett .
                                                              Meghann A. Triplett
14                                                        Attorneys for Plaintiff Nancy J. Zamora,
                                                          Chapter 7 Trustee
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   6
            Case 1:21-ap-01061-MT                   Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23                                     Desc
                                                    Main Document     Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 16030
Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled COMPLAINT FOR: (1) AVOIDANCE OF FRAUDULENT
TRANSFER [11 U.S.C. § 548(a)(1)(A)]; (2) AVOIDANCE OF FRAUDULENT TRANSFER [11 U.S.C. § 548(a)(1)(B)];
AND (3) RECOVERY OF AVOIDED TRANSFER [11 U.S.C.§ 550] will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 13, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 13, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

JUDGE: Honorable Maureen A. Tighe, U.S. Bankruptcy Court, 21041 Burbank Blvd., Ste. 324, Woodland Hills, CA 91367

                                                                                             Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                             Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 13, 2021                           Vicky Castrellon                                  /s/ Vicky Castrellon
  Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 1:21-ap-01061-MT                   Doc 1 Filed 09/13/21 Entered 09/13/21 14:37:23                                     Desc
                                                    Main Document     Page 8 of 8



                                             ADDITIONAL SERVICE INFORMATION:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR CREDITOR: Michele S Assayag                             massayag@swlaw.com, idelgado@swlaw.com

ATTORNEY FOR DEBTOR: Shirlee L Bliss shirleebliss@yahoo.com,
bankruptcybliss@gmail.com;blisssr50827@notify.bestcase.com

ATTORNEY FOR U.S. TRUSTEE: Katherine Bunker                             kate.bunker@usdoj.gov

ATTORNEY FOR CREDITOR: Jennifer Eileen Duty                            jduty@nationalfunding.com, mspurrier@nationalfunding.com

ATTORNEY FOR CHAPTER 7 TRUSTEE: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

ATTORNEY FOR CREDITOR: Fahim Farivar                          fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com

ATTORNEY FOR INTERESTED PARTY: David Brian Lally                                davidlallylaw@gmail.com

ATTORNEY FOR CHAPTER 7 TRUSTEE: Anna Landa Anna@MarguliesFaithlaw.com,
Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com

FORMER ATTORNEY FOR CHAPTER 7 TRUSTEE: Noreen A Madoyan                                           Noreen.Madoyan@usdoj.gov

ATTORNEY FOR CREDITOR: Mark J Markus                           bklawr@bklaw.com, markjmarkus@gmail.com

ATTORNEY FOR INTERESTED PARTY: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.
com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

ATTORNEY FOR INTERESTED PARTY: Sevag Nigoghosian                                   sevag@snlawoffices.com, irene@snlawoffices.com

ATTORNEY FOR CREDITOR: Joshua K Partington                             jpartington@swlaw.com, idelgado@swlaw.com

ATTORNEY FOR CHAPTER 7 TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

OUST: United States Trustee (SV)                 ustpregion16.wh.ecf@usdoj.gov

CHAPTER 7 TRUSTEE: Nancy J Zamora (TR)                          zamora3@aol.com, nzamora@ecf.axosfs.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
